Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This action is in response to the papers filed on 04/12/2022.
Currently, claims 14, 19, 31-32, and 34-45 are pending in the application, and they are under the examination.
3.	All arguments have been thoroughly reviewed but are deemed non-persuasive for the reasons which follow. 
4.	Any objections and rejections not reiterated below are hereby withdrawn. 
The amendment overcomes 112 b rejection in prior office action. 
The argument directed to 103 rejection is persuasive and the amendment overcome 103 rejection in prior office action. 
Nucleotide and/or Amino Acid Sequence Disclosures
5.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the specification are not identified by sequence identifiers (i.e., “SEQ ID NO:X” or the like) in accordance with 37 CFR 1.831(c). 
The specification discloses oligonucleotide sequences in Tables 9-11 (pages 68-69, and 76-77). However, SEQ ID NOs of these sequences are not disclosed.
Required response – Applicant must provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required sequence identifiers, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112 (Written Description)
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claim 14, 19, 31-32, 34-39, 41-42, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14, an independent claim, recites a method of treating breast cancer in a subject, the method comprising: administering to the subject pacritinib or therapeutically effective analogs thereof, wherein the subject has a copy number amplification of a region specific to human chromosome 1q21.3, in a biological sample from the subject. 
The claims are drawn to the method of treating any breast cancer in a subject by administering pacritinib. The claims very broadly encompass determining a copy number amplification of any possible region that is specific to human chromosome 1q21.3 in any biological sample from the subject. The claims are directed to the response of pacritinib to reduce the expression of S100A7, S100A8, S100A9 in human S100 family gene. 
With regard to the limitation of pacritinib leads to a reduction in the expression of S100A7, S100A8, S100A9 genes driving breast cancer progression in the subject, the specification discloses that pacritinib (a potent IRAK1 inhibitor) inhibits S100A7/8/9-IRAK1 signaling in breast cancer cells (see Example 7 page 63, FIG. 5 A-F) and reduces the expression of S100A7/8/9 in the cells (FIG. 5C). Pacritinib induces a sustained inhibition of phosphor-IRAK1 (FIG. 5D) and reduces expression of S100A/7/8/9 (FIG. 5E) in patient-derived tumourshphere cells (see page 63 line 19-23). 
The specification discloses a correlation between 1q21.3 amplification and pacritinib sensitivity in breast cancer cells (Example 8 p 64). Th specification discloses observing response of pacritinib is associated with 1q21.3 amplification and IRAK1 inhibition that regulates S100A7/8/9 expression (see Example 8 p 64, Figures 6 and 14B, p 81 line 13-22). 
With regard to the limitation of a copy number amplification of a region specific to human chromosome 1q21.3, specification discloses the specification discloses having about 100 genes in the region of chromosome 1q21.3 as shown in Table 1 (page 22), and amplification data of 17 genes (i.e. 17 members of S100A gene family) out of the 86 genes on chromosome 1 (chr1) clustered at 1q21.3 (see FIG. 1C p 42, p 50 line 10-31, Table 1, p 61 line 4-8). The specification discloses observing 17 gene expression-signature of 1q21.3 was able to predict relapse-free survival in breast cancer patients; and 1q21.3 amplification (i.e. three target genes of TUF1, S100AB and S100A7 genes) in tumourspheres cultured in vitro and matched primary breast cancer tumor, and in cell free DNA of blood from breast cancer patients (see FIG. 1E-FIG. 1G p 42, p 50 line 26-31, Table 3, Example 1-4, FIG. 2-3, FIG. 9B, FIG. 11 B, p 61 line 15-31). 
The claims encompass copy number amplification of any possible region specific to 1q21.3 (the region having about 100 genes) in the sample of any breast cancer subject. The claims encompass a very broad genus of the amplification of genes on chromosome 1q21.3. The specification discloses that “region specific” refers to a chromosome or a chromosome locus that refers to DNA segments (see p 2 line 29 through p 2 line 2, p 8 line 1-19). Thus, the “region specific” could be a very short region, a gene (any gene out of about 100 genes) or ever a shorter region on chromosome 1q21.3. In this situation, the specification only discloses the amplification data of 17 genes out of ~100 genes on chromosome 1q21.3, as described above (see FIG. 1C, p 50 line 10-12, Table 1).
However, the specification does not provide any guidance as to a copy number amplification in the other possible region specific to human chromosome 1q21.3, either than the above data, whereas the amplifications of the human chromosome are naturally occurring amplifications in breast cancer. In this regard, the specification does not specifically disclose which amplifications on the regions specific to human chromosome 1q21.3 are naturally occurring in the breast cancer patients. 
Relevant to the lack of particular structural limitations in the rejected claims drawn to the amplification of particular region specific to human chromosome 1q21.3 and therapeutic molecule (e.g. pacritinib) that reduce expression of a S100A family gene, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the case of the instant claims, the specification fails to disclose a structure/function correlation between specific region on human chromosome 1q21.3 that could be representative of the entire genus, and its amplifications in a biological sample from the breast cancer patient. The data obtained from the species of 17 genes out of about 100 genes on the chromosome 1q21.3 does not demonstrate possession of the entire genus and the provided data does not meet the functional requirement of the claim. Thus, the specification fails to provide sufficient data of species or sub-genus that could be the representative of entire genus of region specific to chromosome 1q21.3 amplification. 
Furthermore, the specification does not teach if and how the data obtained from the region of 17 genes on chromosome 1q21.3 region correlate to the amplification of other region on chromosome 1q21.3 in the breast cancer patient. 
As described above, the claims encompass a very broad genus of the amplification of genes on chromosome 1q21.3, for which minimal guidance has been provided in the specification to identify which amplifications are naturally occurring in breast cancer patients.  The specification provides pacritinib as a therapeutic agent that targets IRAK1 (via three target genes on chromosome 1q21.3), the specification does not provide determining the amplification status of other region of chromosome 1q21.3 other than location of the 17 genes, in treating breast cancer in the patient, as functionally required by the claims. Thus, it is unpredictable to predict the amplification status of other region on chromosome 1q21.3 or other genes/DNA segments on the chromosome, whereas the claim broadly encompasses detecting the region specific to the chromosome or the chromosome locus that refers to DNA segments (e.g. a gene), as described above.
In the instant situation, the specification does not provide any structure/function correlation between the specific region on chromosome 1q21.3 with the amplification data that are capable predicting as a specific target to pacritinib, let alone a predictable correlation between the broad range of any possible region on the chromosome and the drug, AND the functionality of treating breast cancer as required by the claims.  Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which region on the chromosome has naturally occurring amplifications, from that which would not. 
Thus, considering the broad genus of the genes located on the chromosome 1q21.3 required by the claimed method, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Response to Argument
The response traverses the rejection on page 7 of the remarks mailed on 04/12/2021. 
The response indicates that the prior office action acknowledged disclosure of the specification for providing working examples correspond to amplification data on chromosome 1q21.3 and its use as a potential circulating biomarker for breast cancer management; and a correlation between the functionality of 1q21.3 amplification in breast cancer, IRAK1 activation and S 100A family. The response asserts that amended claim 14 satisfies the written description requirement.
This argument is thoroughly reviewed and fully considered but not found persuasive. In prior office action, the disclosure of part of specification was briefly summarized as indicated in the remark. In the prior office action, the office action particularly indicated unpredictability to predict amplification of other region of chromosome 1q21 based on the data provided in the specification (i.e. amplification data of 17 genes clustered on chromosome 1q21.3) (see page 8 of the office action). 
Currently, the amended claim 14 encompasses a very broad genus of any possible region specific (the regions having about 100 genes) to chromosome 1q21.3. The specification fails to provide a structure/function correlation between specific region on human chromosome 1q21.3 that could be representative of the entire genus, and its amplification status in a biological sample from the breast cancer patient. The data obtained from the species of 17 genes out of about 100 genes on the chromosome 1q21.3 does not demonstrate possession of the entire genus. 
In addition, Weigman et al. teaches observing a correlation between DNA copy number losses in particular breast cancer subtype and identifying genes involved in genomic instability and response to therapy, for example, basal like subtype was the most distinct with common losses of the regions containing RB1, BRCA1, INPP4B and the greatest overall genomic instability (see abstract, Figure 1 and Table 1-2) (Breast Cancer Res Treat (2012) 133:865–880). Weigman et al. teaches that losses of copy number in the genes correspond to functional consequences (see p 872 col 1 para 2). Thus, the prior art teaches the importance copy number change (i.e. gain or loss) in segment on chromosome to identify the likelihood of breast cancer. In this regard, the specification does not disclose which amplifications on the regions specific to human chromosome 1q21.3 are naturally occurring in the breast cancer patients, or which regions on chromosome 1q21.3 are not amplified.
Due to the limited guidance from the specification, the skilled artisan would not be able to distinguish which region on the chromosome has naturally occurring amplifications, from that which would not.
The rejection has been modified with the amendments and the rejection is maintained. 

112(d)  Failure to Further Limit

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
 
Claims 43 and 44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 43, which depends from claim 42-41, is directed to determining copy number amplification of at least one continuous genomic region located on human chromosome 1q21.3 in a biological sample from breast cancer subject, that is selected from the group consisting of a human RPP30 gene. 
Claim 44, which depends from claim 41, is directed to determining copy number amplification of a region specific to human chromosome 1q21.3 in a biological sample from breast cancer subject using recited oligonucleotides in claim 43 (e.g. SEQ ID NOs: 10-12) for the hybridization assay. The specification shows that SEQ ID NOs 10-12 correspond to RPP30 genes (see the oligonucleotide sequences disclosed in Table 10-11). 
Table 1 of the specification discloses a list of genes located on chromosome 1q21.3 and RPP30 is not in the list. The specification discloses selecting the control/reference continuous genomic region from chromosome 10 or a human RPP30 gene (see page 20 para 4, Figure 10-11). RPP30 gene is known to be located on chromosome 10 (see https://www.genecards.org/cgi-bin/carddisp.pl?gene=RPP30, retrieved from internet on 08/08/2022).
The method of claims 41-42 are directed to determining a copy number amplification on a region specific to chromosome 1q21.3 using oligonucleotides comprises for the amplification. 
Thus, the method of claims 43 and 44 do not appear to further limit the independent claims since RPP30 gene is not located on chromosome 1q21.3 and the recited SEQ ID NOs 10-12 correspond to RPP30 gene.   
Allowable Subject Matter
10.	Claim 40 is objected to as being dependent upon a rejected base claim 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 40, the closest prior art for the claimed invention set forth in the office action dated 01/12/2021 are Silva (Silva et al. Breast Cancer Res Treat; 2015: 1-10), Pockaj (Pockaj et al. WO 2016/149350, priority date of 17 March 2015) and Lesche (PG Pub.: 20090298054, publication date of 03 December 2009).
The prior art teaches determining copy number amplification from human chromosome 1q21 to 1q23 (see Silava), and treating breast cancer patient with pacritinib (i.e. JAK2 inhibitor) (see Pockaj). 
In addition, McKiernan et al. teaches detecting a correlation between S100 genes and breast cancer (see abstract, Tumor Biol.; 2011; 32:441–450). Rodriguex-Barrueco et al. teaches detecting S100A8 and S100A9 overexpression in breast cancer cell, administering JAK2 inhibitor Ruxolitinib, and detecting reduction of S100A8 and A9 in cell culture (see abstract, p 1632 col 1, Figure 4, GENES & DEVELOPMENT; 2015; 29:1631–1648).
However, prior art does not teach or suggest treating breast cancer patients with any JAK2 inhibitor or pacritinib when the patient is detected copy number amplification (e.g. copy number gain) of a region specific to human chromosome 1q21.3, wherein the region is at least one continuous genomic region that is selected from the group consisting of a human TUFT1 gene and a gene from the human S100 family.
11.	 No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634